Citation Nr: 1647536	
Decision Date: 12/21/16    Archive Date: 12/30/16

DOCKET NO.  15-04 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for tinnitus.

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Veteran represented by:	American Legion 


ATTORNEY FOR THE BOARD

L. Silverblatt, Associate Counsel  




INTRODUCTION

The Veteran served on active duty in the United States Army from August 1952 to August 1954.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, which denied the Veteran's request to reopen his claim of entitlement to service connection for tinnitus.  Therefore, the Board must first address whether the Veteran has submitted new and material evidence to reopen his claim for entitlement to service connection for tinnitus.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  An unappealed March 2013 rating decision denied entitlement to service connection for tinnitus based on the determination that the symptoms experienced by the Veteran were related to a Eustachian tube dysfunction that was not related to his military service or his hearing loss. 

2.  New evidence received since the March 2013 decision relates to an unestablished fact necessary to substantiate the claim for entitlement to service connection for tinnitus.

3.  Tinnitus was not present in service or until years thereafter and is not etiologically related to active duty service, or to his service-connected hearing loss.




CONCLUSIONS OF LAW

1.  The March 2013 rating decision, which denied the claim of service connection for tinnitus, became final.  38 U.S.C.A. § 7105(b), (c) (West 2014); 38 C.F.R. 
§§ 3.160(d), 20.201, 20.302, 20.1103 (2015).

2.  The additional evidence received since the March 2013 rating decision is new and material, and the claim for entitlement to service connection for tinnitus is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2015).

3.  Tinnitus was not incurred during active duty service, nor may it be presumed to have been incurred therein, nor has it been shown to be related to his service-connected hearing loss.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.  

      Duty to Notify

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  VA's duty to notify was satisfied by a letter in June 2014.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).


      Duty to Assist

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Service treatment records, post-service VA treatment records, and lay statements have been associated with the record.  

The Veteran was afforded a VA examination in January 2013.  An addendum medical opinion was obtained in February 2013.  The Board observes the October 2016 argument provided by the Veteran's representative that the examinations are inadequate.  Specifically, the Veteran's representative contends that the examinations are inadequate because the January 2013 VA examiner did not review the claims file, the February 2013 examiner did not examine the Veteran, "the third C&P addendum report" was inadequate, the examiner did not examine the Veteran's ears or sinus so the diagnosis of Eustachian tube dysfunction was improper, and the examiner did not take into account that the Veteran was subjected to acoustic trauma or that sensorineural hearing loss is often accompanied by tinnitus.  Initially, the Board notes that there is no third VA examination report or addendum of record as the representative asserts.  The Board concludes that the examinations, when considered together, are adequate for the following reasons.

The January 2013 VA examiner, a doctor of audiology, did not have access to the claims file when providing her opinion.  However, she based her opinion on sufficient facts and data to include a physical examination of the Veteran to include audiometric testing, and his self-reported history of the onset of tinnitus, a description of such, as well as his military and post-service noise exposure.  The Court has held that guiding factors in evaluating the probative value of a medical opinion are whether the opinion was based on sufficient facts or data, whether the opinion was the product of reliable principles and methods, and whether the medical professional applied the principles and methods reliably to the facts of the case.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Court indicated that the claims file "[was] not a magical or talismanic set of documents, but rather a tool to assist VA examiners to become familiar with the facts necessary to form an expert opinion to assist the adjudicator in making a decision on a claim."  Id.  The Board observes that the examiner based her conclusion on the relevant information provided by the Veteran, to include his history of noise exposure and the onset of the "high pitched sound."  Based on the report of tinnitus beginning many years after the Veteran's separation from service, she concluded that it was less likely than not that such was caused by military noise exposure.  As will be discussed below, the Board finds that the history and onset of tinnitus as reported by the Veteran during the January 2013 VA examination is accurate, so the opinion is based on an accurate factual premise.

With regard to the argument that the February 2013 VA examiner, a physician, did not physically examine the Veteran and therefore could not properly diagnosis Eustachian tube dysfunction, the examiner based on her conclusion on the history reported by the Veteran (ears plug up from pressure, he needed to pop them, and that the tinnitus began at the same time the pressure issues began), her medical expertise as a physician, and the report of examination completed by the January 2013 VA examiner.  Thus, her diagnosis appears to be supported by medical principles and data, which she applied to the facts of the case.

Finally, the examiner did take into account that the Veteran was exposed to acoustic trauma and that hearing loss is often accompanied by tinnitus.  Specifically, the February 2013 examiner concluded that the Veteran did not have tinnitus as an independent condition, but rather experienced brief noises related to Eustachian tube dysfunction.  As the examiner did not have tinnitus as a separate condition, she concluded that it was not related to noise exposure or his hearing loss.  Again, it appears that her conclusion was supported by medical principles and accurate facts.  Thus, the Board concludes that the January 2013 VA examination report and February 2013 VA addendum are adequate upon which to base a determination.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).

As the Veteran has not identified any additional evidence pertinent to the claim and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist.
II.  Claim to Reopen

In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, the "credibility" of newly presented evidence is to be presumed unless the evidence is inherently incredible or beyond the competence of the witness).

The language of 38 C.F.R. § 3.156(a) creates a low threshold for finding new and material evidence, and views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Evidence "raises a reasonable possibility of substantiating the claim," if it would trigger VA's duty to provide an examination in adjudicating a non-final claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

Historically, in a final rating decision dated in March 2013, the RO previously denied entitlement to service connection for tinnitus based on the determination that the symptoms experienced by the Veteran were related to a Eustachian tube dysfunction that was not related to his military service or his hearing loss.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 3.156, 20.1103; see also Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  

In April 2014, the Veteran filed a claim to reopen.  In a September 2014 rating decision, the RO declined to reopen the Veteran's claim for service connection for tinnitus, finding that he had not submitted new and material evidence.  The Veteran has appealed this rating decision. 
At the time of the final rating decision in March 2013, whereby the RO denied service connection for tinnitus, the evidence consisted of the Veteran's service treatment records, VA treatment records, a VA audiological examination dated in January 2013, two VA audiological addendum opinions both dated in February 2013, buddy statements from the Veteran's family members, and the Veteran's lay statements in support of his claim.  The Veteran's service treatment records did not reveal any complaints of tinnitus in service.  In the January 2013 VA examination, the examiner diagnosed tinnitus and provided a negative nexus opinion, noting that the Veteran's tinnitus was less likely than not related to service given that its reported onset was 50 to 55 years after his separation from service.  In the February 2013 addendum opinion, the examiner diagnosed the Veteran with Eustachian tube dysfunction.  The examiner opined that the symptoms experienced by the Veteran were related to a Eustachian tube dysfunction that was not related to military service, noise exposure, or to hearing loss.

The additional evidence presented since the final denial in March 2013 includes statements provided by the Veteran.  In particular, the Veteran reported in his October 2014 Notice of Disagreement (NOD) that he has had ringing in his ears since service and can recall experiencing the ringing on his wedding day, in October 1954.  The Veteran further reported that the VA examiner was mistaken in noting the onset of his tinnitus as five to ten years ago.  He clarified that his tinnitus has gotten worse over the past ten years.  The Board concludes that this evidence is new and material because it was not of record at the time of the last final rating decision in March 2013, and it raises a reasonable possibility of substantiating the claim.  Accordingly, the Board finds that new and material evidence has been received to reopen the Veteran's previously denied claim of service connection for tinnitus.  
 
III.  Claim for Service Connection

Having reopened the claim, the Board will now address the merits of the underlying claim for service connection.  

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2014).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2015).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

To establish a right to compensation for a present disability on a direct basis, a Veteran must show: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  38 C.F.R. § 3.303(a); see also Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

For veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic diseases, including organic diseases of the nervous system, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  

Service connection may also be established for disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a).  Further, a disability that is aggravated by a service-connected disability may be service-connected to the degree that the aggravation is shown.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).

The Veteran contends that he has a tinnitus disability due to his active service.  The Veteran contends that he developed tinnitus from acoustic trauma while serving as an infantry rifleman working on rifle ranges without hearing protection.  See Veteran's November 2012 statement and April 2014 statement.  The noise exposure described by the Veteran is consistent with his Military Occupation Specialty as an Infantry First Sergeant and the Board concedes acoustic trauma.  Therefore, the question for consideration is whether the Veteran's tinnitus is related to such in-service noise exposure. 

The Veteran's service treatment records are negative for any findings or complaints of tinnitus.  The Veteran's August 1954 Report of Medical Examination indicates the Veteran's hearing was clinically evaluated as normal upon his discharge from service.  There are no complaints of tinnitus in the record until an August 2012 VA audiology consult where the Veteran reported the onset of his tinnitus to have been five years prior (2007).

The Veteran was afforded a VA audiological examination in January 2013.  The examiner indicated that the Veteran's claims file was not available for review at the time of the examination.  The Veteran reported he was exposed to noise in service while working as an instructor on a rifle range without hearing protection.  The Veteran reported post-service occupational noise exposure from working as a grain and livestock farmer with hearing protection.  The Veteran denied recreational noise exposure.  He reported experiencing his ears plug up from pressure, beginning five to ten years ago.  He noted that he needed to pop them open one to two times per week, and was generally able to clear the pressure after a few minutes of discomfort.  The Veteran reported the onset of tinnitus in the last five to ten years, since the onset of pressure issues.  He described the tinnitus as a high-pitched sound present in his right ear greater than his left ear one to two times a week lasting about one minute.  The examiner found that given the Veteran's reported onset of intermittent tinnitus in the last five to ten years, the onset of tinnitus was 50 to 55 years after the Veteran's separation from service and exposure to other factors. Therefore, the examiner found that the Veteran's tinnitus was less likely than not caused by the Veteran's military noise exposure. 

In a subsequent February 2013 addendum opinion, a VA examiner reviewed the Veteran's claims file, to include the January 2013 VA examination.  The examiner restated the Veteran's description of his tinnitus, as provided to the January 2013 VA examiner.  The examiner noted that the Veteran appeared to be describing problems with Eustachian tube dysfunction, a condition in which the Eustachian tubes are not doing their job of equalizing the pressure between the middle ear and the pharynx.  The examiner continued that people can usually "pop" them open by pinching the nose closed and performing a Valsalva maneuver.  Eustachian tube dysfunction can be accompanied by transient noises such as crackling, popping or ringing.  The examiner concluded that the Veteran does not have tinnitus as an independent condition but experiences occasional, brief noises related to Eustachian tube dysfunction.  The examiner added that the Eustachian tube dysfunction is not related to military service, to noise exposure, or to hearing loss.

After review of the record, the Board finds that the weight of the evidence is against a nexus between any in-service acoustic injuries and the Veteran's tinnitus.  The Board finds the opinions expressed in the January 2013 VA audiological examination report and the February 2013 VA addendum opinion to be the most probative evidence of record.  The Veteran's lay opinion that his tinnitus is related to his noise exposure during his service is outweighed by these opinions.  

The January 2013 VA examiner opined that the Veteran's tinnitus was less likely than not due to military noise exposure.  The rationale was that 50 to 55 years had passed between the Veteran's reported onset of tinnitus and his separation from service which indicated exposure to other factors.  The examiner performed a thorough audiological examination, recorded the Veteran's medical history, considered the Veteran's in-service noise exposure, and described the current state of the Veteran's disabilities in sufficient detail.  Although the examiner did not have access to the Veteran's claims file, the Board finds the examiner was fully informed of pertinent facts when she provided her opinion on the etiology of the Veteran's claimed tinnitus disability.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  

In the February 2013 addendum opinion, the VA examiner diagnosed the Veteran's claimed tinnitus disability as a Eustachian tube dysfunction causing the Veteran to hear high pitched noises.  The examiner reviewed the Veteran's claims file and the January 2013 VA examination report, which provided a clinical evaluation of the Veteran's hearing.  The examiner had a full and accurate knowledge of the Veteran's contentions and symptomatology.  The examiner diagnosed the Veteran with a Eustachian tube dysfunction based on the Veteran's statements to the January 2013 VA examiner that he began experiencing pressure in his ears and high-pitched noises five to ten years ago.  

The Board acknowledges that the Veteran is competent to report the onset and symptoms of his tinnitus.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002).  
The Veteran has reported different accounts of the onset of his tinnitus.  There are no private or VA treatment records documenting complaints or treatment of tinnitus until the Veteran's August 2012 VA audiology consult.  Here, he reported the onset of his tinnitus as beginning in 2007, 53 years after his separation from service.  During the Veteran's January 2013 VA examination, the Veteran reported his tinnitus as beginning five to ten years ago, which the examiner noted as 50 to 55 years after the Veteran's separation from service.  Alternatively, in his October 2014 NOD, the Veteran reported experiencing the onset of his tinnitus while in service and the condition worsening over the past ten years.

Although the Veteran asserted that he misunderstood the January 2013 examiner's question regarding the onset of his tinnitus, that contention is outweighed by the August 2012 VA treatment record wherein he stated that his tinnitus began in 2007.  The Board gives more weight to the onset date reported during this consultation, finding that this statement was made to a physician for the purposes of diagnosis and treatment and is exceptionally trustworthy because the Veteran had a strong motive to tell the truth in order to receive proper care.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997); see also Curry v. Brown, 7 Vet. App. 59 (1994) (contemporaneous evidence can have greater probative value than inconsistent testimony provided by the claimant at a later date).

Finally, the United States Court of Appeals for Veterans Claims (Court) has held that tinnitus is a disease, rather than merely a symptom and that 38 C.F.R. § 3.309(a) "includes tinnitus, at a minimum where there is evidence of acoustic trauma, as an 'organic disease[] of the nervous system.'"  See Fountain v. McDonald, 27 Vet. App. 258 (2015).  As the Court held tinnitus to be a chronic disease subject to applicable presumptions, the disease now falls within the parameters of 38 C.F.R. § 3.303(b), as to claims of chronicity.  The Board, however, finds that there is no medical or lay evidence to support a finding of a continuity of tinnitus symptoms since service or from within one year of separation from service.  In this regard, the service treatment records and post-service treatment records do not support a finding of tinnitus during service or for many years after service.  

In summary, the Veteran did not complain of, or seek treatment for, his tinnitus symptoms until many decades after his separation from service.  No medical professional has linked the Veteran's current tinnitus to service, or to his service-connected hearing loss.  The evidence also does not show a continuity of tinnitus from service or from within one year of separation from service.  The Board therefore concludes that the evidence is against a nexus between the Veteran's service and his claimed tinnitus, or between his hearing loss and tinnitus.

The Board concludes that the preponderance of the evidence is against the claim for service connection for tinnitus.  There is no doubt to be otherwise resolved, and the claim is denied.

ORDER

New and material evidence having been received, the claim of entitlement to service connection for tinnitus is reopened.

Entitlement to service connection for tinnitus is denied.




______________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


